Citation Nr: 1760347	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-07 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as personality disorder, adjustment disorder, and bipolar disorder. 


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to July 2001.  The Veteran's DD-214 reflects an "uncharacterized (entry-level separation)" characterization of service.  Uncharacterized entry-level separations are considered as under conditions other than dishonorable.  See 38 C.F.R. § 3.12(k) (2017).

This appeal is before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  RO jurisdiction subsequently transferred to Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case must be remanded to ensure a complete record upon which to decide the claims on appeal.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The RO stated in a February 2014 Statement of the Case that the Veteran failed to submit a complete release authorization form to allow the RO to obtain records from treating providers.  Specifically, the RO stated that the Veteran did not include any names of treating providers within the form.

Indeed, the Board notes an October 2012 release authorization that contains only the Veteran's identifying information and his signature.  However, the Veteran later submitted a January 2014 statement alleging that he applied for Medicare for his mental conditions, and has sought treatment at Health Care Center #2 in Philadelphia, Pennsylvania.  The record contains no indication that the RO sought to obtain records in response to the Veteran's statement. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to obtain records in response to the Veteran's January 2014 statement.  If such records are unavailable, document and associate the reasons with the claims file, and inform the Veteran.

2. After completing the above and any other development, to include a VA examination if necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




